The homicide took place at a café in West End, Montgomery. There were a number of people present. Immediately after the defendant had shot deceased, and deceased was lying on the floor, defendant's sister ran up and "commenced grabbing him, and told them to get away, don't bother him, don't go about him, and defendant's brother, John Hamlett, was running up and down." After this had been testified to by the state's witness McQueen, defendant objected to the testimony, and moved to exclude it, not on the ground that such answer was not responsive to the question, but on the general grounds as being illegal, irrelevant, and immaterial. This testimony came as a part of the narrative of the witness as the facts leading up to the killing and as to what took place then and there. In describing a homicide a whitness should as nearly as possible present to the jury a complete description of everything relating to the crime charged, and everything said and done at the time tending, in even a remote degree, towards shedding light on the killing is admissible as being a part of the res gestæ. But, as to the exception reserved to this testimony, the defendant does not bring himself within the rule. It not being a ground of objection that the answer is not responsive to the question, it is a well-settled rule that defendant may not wait until the question is answered, speculating as to what the answer will be, and, if unfavorable, move to exclude. Fearn v. State, 18 Ala. App. 122, 90 So. 37; Connelly v. State, 18 Ala. App. 424, 93 So. 45; Pittman v. state, 18 Ala. App. 447, 93 So. 42; Patterson v. State,18 Ala. App. 507, 93 So. 691.
The state, over the objection and exception of defendant, was permitted to ask the witness McQueen, "I will ask you whether deceased saw the man who shot him?" to which witness replied, "I couldn't say; no, sir; I couldn't say that." Motion was made to exclude this answer. No injury could have resulted from this ruling. Locklear v. State, 17 Ala. App. 597, 87 So. 708.
On the cross-examination of the state's witness McQueen, defendant laid a predicate by asking him if he did not have a certain conversation at a certain time and place with one Cleve McElvaine. This the witness denied. One redirect examination this witness was permitted, over the timely objection and exception of defendant, to detail a conversation between himself and McElvaine which witness said did take place. No part of any conversation had been brought out by the defendant on cross-examination. On the contrary, the witness testified there was no such conversation as the one inquired about; and therefore this ruling is not governed by the decisions in Norris v. State, 16 Ala. App. 126, 75 So. 718, and Gibson v. State, 91 Ala. 64, 9 So. 171. The conversation between the witness and McElvaine, in the absence of defendant, and not being a part of the res gestæ, was hearsay, and as such was inadmissible. Edelman v. City of Gadsden 16 Ala. App. 381,77 So. 914; Benjamin v. State, 12 Ala. App. 148, 67 So. 792; 13 Michie's Dig. 686, par. 263 (4 1/2). But, subsequent to the introduction of the foregoing evidence, the defendant through and by the testimony of McElvaine proved the conversation made the basis of the predicate, and thus rendered harmless the error complained of. 4 Michie's Digest, p. 575, par. 776 (4).
The various exceptions taken to questions propounded by the solicitor to defendant's witness, while they were being examined on cross-examination, are without merit. There is a wide latitude allowed in the cross-examination of witnesses, in which the court is allowed much discretion. The experience of the courts and the profession from time immemorial has shown that cross-examination is frequently the only method of getting the truth from unwilling or dishonest witnesses. The limits of such cross-examination must be left largely in the discretion of the trial courts, and, when not abused, will not be reviewed. Fondren v. State, 204 Ala. 451, 86 So. 71; Stevenson v. State, 18 Ala. App. 174, 90 So. 140.
As to the question asked by the witness Cheek, relative to the character of the defendant's witness Hamlett, "You heard the officers of the law forced him to marry his wife?" this question was rendered harmless by being answered in the negative.
When the state's witness McQueen was being examined on rebuttal it was not error for the court to permit him to testify to matters in explanation of conversations testified to as having occurred between witness and defendant's witness, and further to testify as to what he did towards removing a pistol from the dead man before the officer arrived. The defendant's witnesses had testified contra, and the jury was entitled to have McQueen's statement. Lambert v. State, 208 Ala. 42,93 So. 708; 14 Michie's Dig. p. 1177, par. 306.
Charges 9 and 51 are both covered in the written charges given at the request of the defendant. Charge 31 pretermits entering *Page 221 
into the fight willingly. Charge 33 is elliptical, and as written in the record is bad. Charge 40 is bad in omitting the word "sole" before the word "result," but the charge is not further considered, because it relates to murder, and the conviction was of manslaughter. Charge 43 fails to predicate "a freedom from fault" on the evidence, and perhaps for other reasons is bad.
From the record in this case the defendant appears to have had a fair and an impartial trial, under rulings of the court permitting a full presentation of his defense to the jury. The charge of the court was full, and fairly presents the issues. The questions were for the jury, and the trial court did not err in refusing to grant a new trial. We find no reversible error in the record and the judgment is affirmed.
Affirmed.